Title: Charles Adams to Abigail Adams, ca. 17 February 1795
From: Adams, Charles
To: Adams, Abigail


          
            My dear Mother
            [ca. 17 February 1795]
          
          I did not receive your last letter until after it had been written some considerable time The request that I should write to my Aunt Shaw I have most willingly complied with. I send the letter to you open that you may peruse it, and if necessary make any alterations you shall think proper.
          There is always such a spirit of kindness in your letters to me that I could wish for them more frequently there is something more endearing in a mothers love than in a fathers. There was one passage with which I was exceedingly affected and which I did not fail to show to the Lady concerned I beleive we are both convinced of the propriety of the sentiments contained in it With the greatest truth I can say that from my first acquaintance with her my affections have not varied nor do I conceive why they should for I have always found her uniform. I could say much more but I know that Lovers lectures are seldom interesting to a third person.
          As you are a polititian an abridgment of our State transactions will no doubt be acceptable. This State has been and still is the dupe of The Southern States. Continually wrong headed She will not perceive that the interests of New England and her own are intimately connected. We have elected six antifederalists for the lower house in Congress for the next two years. Mr King is however again chosen for the Senate to the great Joy of The friends of order. Clinton and Van Cortlandt have resigned or rather declined serving again and it is very doubtful whether Mr Jay or Mr Yates will succeed as Governor I cannot say much respecting the honest conduct of either party. Chicane and stratagem are opposed to the same weapons. lie to lie abuse to abuse. Such is the picture of our elections. Yet the people pretend to be Republicans though their conduct is diametrically opposite to the pure principles of Republicanism whose basis is purity in elections. But words govern men and rarely principles.
          I congratulate you on the happiness of my Sister She is very well.
          I have been these two days past engaged in writing to my brothers

in Holland. As by the Spirit of the King of Great Britain it appears that that power has made a separate peace with France They will probably remain undisturbed in their situations May heaven protect them is the fervent prayer of your affectionate son
          
            Charles Adams
          
        